Title: To James Madison from Frederick H. Wollaston, 30 January 1802 (Abstract)
From: Wollaston, Frederick H.
To: Madison, James


30 January 1802, Genoa. Last wrote on 10 June. Notes receipt on 10 Sept. of John Marshall’s 13 Nov. 1800 letter containing duplicate letter of introduction to Genoese government, “the original of which was long ago delivered.” Encloses list of American vessels in port during 1801; believes peace will greatly reduce U.S. trade, especially if trade with the West Indies and South America is restricted. Doubts trade from West Indies in American bottoms will withstand British and Spanish competition but believes there may be opportunities for trade from the East Indies and China to Italy, particularly Genoa. Americans may also develop a carrying trade in the Mediterranean. These possibilities increase the desirability of an honorable peace with Tripoli and the continuation of U.S. squadron in the Mediterranean “to keep these Barbary Powers quiet.” Genoese government continues to be friendly toward U.S. Repeats the request he had made to Pickering and Marshall to become a naturalized U.S. citizen and hopes his holding a U.S. government commission will substitute for residence there.

 

   Tr (DNA: RG 59, CD, Genoa, vol. 1). 3 pp.; certified as a true copy from the register in Genoa by Peter Kuhn, Jr., consul, 12 Sept. 1807. Enclosure not found.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:298.


   A full transcription of this document has been added to the digital edition.
